Exhibit 10.2

 

 

 

EMPIRE STATE BUILDING ASSOCIATES

AS SUBLESSOR

AND

LAWRENCE A. WIEN, HARRY B. HELMSLEY, WICO

TRADING CORPORATION and MARTIN WEINER

REALTY CORPORATION, joint venturers associated under

the name of EMPIRE STATE BUILDING COMPANY

AS SUBLESSEE

 

 

First Modification

of

Sublease

 

 

Dated: February 15, 1965

Demised Premises: 350 Fifth Avenue

                                           New York, New York

 

 

The property affected by the within instrument lies in

Section 3, Block 835 on the Tax Map of the County of New York.

 

 

 

RECORDED IN THE OFFICE OF THE REGISTER OF THE CITY OF NEW YORK, NEW YORK COUNTY,
IN LIBER                    OF CONVEYANCES, PAGES             , FEBRUARY     ,
1965.

RECORD AND RETURN TO:

WIEN, LANE & KLEIN

LINCOLN BUILDING

60 EAST 42ND STREET

NEW YORK 17, NEW YORK



--------------------------------------------------------------------------------

THIS FIRST MODIFICATION OF SUBLEASE, dated February 15, 1965 made by and between
EMPIRE STATE BUILDING ASSOCIATES, a general partnership consisting of LAWRENCE
A. WIEN, HENRY W. KLEIN and PETER L. MALKIN, residing respectively at 785 Fifth
Avenue, New York, New York, Sterling Road (no street number), Harrison, New
York, and Summit Ridge Road (no street number), Stamford, Connecticut, and
having its principal office and place of business at 60 East 42nd Street, New
York, New York (hereinafter called “Sublessor”), and LAWRENCE A. WIEN, residing
at 785 Fifth Avenue, New York, New York, HARRY B. HELMSLEY, residing at 61
Ridgecrest Road, Briarcliff Manor, New York, WICO TRADING CORPORATION, a New
York corporation, having its principal office at 60 East 42nd Street, New York,
New York and MARTIN WEINER REALTY CORPORATION, a New York corporation, having
its principal office at 1457 Broadway, Room 901, New York, New York, joint
venturers associated under the name of EMPIRE STATE BUILDING COMPANY, having an
office at 60 East 42nd Street, New York, New York (hereinafter called
“Sublessee”).

W I T N E S S E T H :

WHEREAS, The Prudential Insurance Company of America (hereinafter called
“Lessor”) is the owner of the premises known as the Empire State Building,
located at 350 Fifth Avenue, Borough of Manhattan, City, County and State of New
York (hereinafter called “Demised Premises”); and

WHEREAS, Sublessor is the holder of a lease of the Demised Premises between
Lessor and Alglan Realty Corporation, Rostev Realty Corporation, and Bentob
Realty Corporation, dated December 21, 1951 and recorded on December 21, 1951,
in the Office of the Register of The City of New York, New York County, in Liber
4759 of Conveyances at Page 534, as modified in its entirety by a Modification
of Indenture of Lease between Lessor and Sublessor, dated December 27, 1961, and
recorded on December 27, 1961, in said Register’s Office in Liber 5173 of
Conveyances at Page 49 (which modification is hereinafter called the “Lease”);
and

WHEREAS, Sublessee is the holder of a Sublease of the Demised Premises between
Sublessor and Sublessee, dated December 27, 1961 and recorded on December 27,
1961 in said Register’s Office in Liber 5173 of Conveyances at Page 155
(hereinafter called the “Sublease”); and

WHEREAS, Lessor and Sublessor by Second Modification of Indenture of Lease,
dated this day and executed and delivered immediately prior hereto, and intended
to be recorded immediately prior hereto in said Register’s Office, have modified
Section 9.02 of the Lease having to do with increasing Lessor’s investment in
the Demised Premises and Section 2.01, subdivision 2, of the Lease having to do
with increasing the improvement net rent payable by Sublessor as a result of
Lessor’s additional investment; and

WHEREAS, Sublessor and Sublessee desire to make identical modifications in the
Sublease.



--------------------------------------------------------------------------------

NOW, THEREFORE, Sublessor and Sublessee, in consideration of the mutuality
hereof, do hereby modify the Sublease as noted below, and Sublessor and
Sublessee, as the case may be, agree to accept, keep, observe and perform the
Sublease as modified hereby.

1. Sublessee hereby consents to the aforesaid Second Modification of Indenture
of Lease and Sublessee hereby agrees that the Sublease is and shall be subject
and subordinate to the Lease as so modified.

2. Sublessor and Sublessee hereby agree that wherever the Lease is referred to
in the Sublease it shall be deemed to refer to the Lease as so modified by said
Second Modification of Indenture of Lease.

3. Sublessor and Sublessee hereby agree that the incorporation in the Sublease
by reference of Section 2.01, subdivision 2, and Section 9.02 of the Lease shall
be deemed to refer to said Sections as so modified by said Second Modification
of Indenture of Lease, except as follows:

(a) Under Section 2.01, subdivision 2, the payments of improvement net rent by
Sublessee to Sublessor shall be made on the third day of each month starting
with the month in which the first such payment is due under the Lease, and

(b) Under Section 9.02 it is agreed that title to all of the improvements shall
be in Lessor, that Sublessee shall be deemed to be performing the work for the
account of Lessor, and that Sublessee shall be entitled to the disbursement only
as, if and when same is received by Sublessor from Lessor, and upon receipt
thereof, Sublessor shall promptly remit same to Sublessee as reimbursement for
the work performed.

4. The terms, covenants, agreements, provisions, conditions and limitations of
the Sublease as modified herein shall continue in full force and effect and
shall bind and inure to the benefit of Sublessor, its successors and assigns,
and Sublessee, its successors and assigns, except as otherwise provided.

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this First
Modification of Sublease the day and year first above written.

 

EMPIRE STATE BUILDING ASSOCIATES By:  

/s/ Lawrence A. Wien

  Lawrence A. Wien, Partner By:  

/s/ Henry W. Klein

  Henry W. Klein, Partner

 

2



--------------------------------------------------------------------------------

  By:  

/s/ Peter L. Malkin

    Peter L. Malkin, Partner     (as Sublessor)  

/s/ Lawrence A. Wien

  Lawrence A. Wien  

/s/ Harry B. Helmsley

  Harry B. Helmsley   WICO TRADING CORPORATION [SEAL]       By:  

/s/ Lawrence A. Wien

    Lawrence A. Wien, President   MARTIN WEINER REALTY CORPORATION [SEAL]      
By:  

/s/ Martin Weiner

    Martin Weiner, President    

Joint Venturers associated under the name of

EMPIRE STATE BUILDING COMPANY,

    (as Sublessee)

 

3



--------------------------------------------------------------------------------

STATE OF NEW YORK

COUNTY OF NEW YORK

  }   ss.:

On this 15th day of February, 1965, before me personally came LAWRENCE A. WIEN,
HENRY W. KLEIN and PETER L. MALKIN, to me known and known to me to be members of
the co-partnership of EMPIRE STATE BUILDING ASSOCIATES, the firm described in
and which executed the foregoing instrument and said LAWRENCE A. WIEN, HENRY W.
KLEIN and PETER L. MALKIN acknowledged that they executed the foregoing
instrument for and in behalf of said co-partnership.

 

/s/ Alvin Silverman

Notary Public

 

STATE OF NEW YORK

COUNTY OF NEW YORK

  }   ss.:

On this 15th day of February, 1965, before me personally came LAWRENCE A. WIEN
and HARRY B. HELMSLEY, to me personally known and known to me to be the
individuals described in, and who executed the foregoing instrument, and duly
acknowledged that they executed the same.

 

/s/ Alvin Silverman

Notary Public

 

4



--------------------------------------------------------------------------------

STATE OF NEW YORK

COUNTY OF NEW YORK

  }   ss.:

On this 15th day of February, 1965, before me personally came LAWRENCE A. WIEN,
to me known, who being by me duly sworn, did depose and say that he resides at
the 785 Fifth Avenue, New York, New York; that he is the President of WICO
TRADING CORPORATION, the corporation described in and which executed the
foregoing instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such corporate seal; that it was so affixed by
order of the Board of Directors of said Corporation, and that he signed his name
thereto by like order.

 

/s/ Alvin Silverman

Notary Public

 

STATE OF NEW YORK

COUNTY OF NEW YORK

  }   ss.:

On this 15th day of February, 1965, before me personally came MARTIN WEINER, to
me known, who, being by me duly sworn, did depose and say that he resides at 140
Hepburn Road, Clifton, New Jersey; that he is the President of MARTIN WEINER
REALTY CORPORATION, the corporation described in and which executed the above
instrument; that he knows the seal of said corporation; that the seal affixed to
said instrument is such corporate seal; that it was so affixed by order of the
Board of Directors of said corporation, and that he signed his name thereto by
like order.

 

/s/ Alvin Silverman

Notary Public

 

5



--------------------------------------------------------------------------------

CONSENT

THE UNDERSIGNED, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation, having its principal place of business at 745 Broad Street, Newark,
New Jersey, being the owner of the land and buildings and improvements in the
Borough of Manhattan, City, County and State of New York, known as the Empire
State Building, located at 350 Fifth Avenue, New York, New York, having entered
into a Second Modification of Indenture of Lease covering the same with EMPIRE
STATE BUILDING ASSOCIATES by written instrument, dated February 15, 1965 and
about to be recorded immediately prior hereto in the Office of the Register of
the City of New York, New York County,

DOES HEREBY CONSENT to the execution and delivery of the foregoing First
Modification of Sublease, to be dated February 15, 1965 and to be made between
said EMPIRE STATE BUILDING ASSOCIATES, as Sublessor, and LAWRENCE A. WIEN, HARRY
B. HELMSLEY, WICO TRADING CORPORATION and MARTIN WEINER REALTY CORPORATION,
joint venturers associated under the name of EMPIRE STATE BUILDING COMPANY, as
Sublessee.

Nothing herein contained shall be deemed or construed to waive any of the rights
of the undersigned as Lessor against the Lessee under said Lease, or to relieve
the Lessee, by substitution from any obligation of the Lessee to the undersigned
Lessor.

IN WITNESS WHEREOF, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA has caused this
consent to be executed by its officers thereunto duly authorized this 15th day
of February, 1965.

 

THE PRUDENTIAL INSURANCE   COMPANY OF AMERICA By:  

/s/ H.G. Rohn

  H.G. Rohn, Vice President

Attest:

 

/s/ J. H. Davidson

Assistant Secretary

[SEAL]                 J. H. Davidson

 

6



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

COUNTY OF ESSEX, CITY OF NEWARK

  }   ss.:

I, E. E. Siedler, a Commissioner for the State of New York, residing in the City
of East Orange in the county of Essex, and State of New Jersey do certify that
on the 15th day of February, in the year of our Lord one thousand nine hundred
and sixty-five, before me in the city of Newark, in the county of Essex
aforesaid, personally came H. G. Rohn, to me known, who, being by me duly sworn,
did depose and say that he resides at 81 Woodbine Ave., Newark, N.J.; that he is
a Vice President of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, the corporation
described in and which executed the above instrument; that he knows the seal of
said corporation; that the seal affixed to said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of said
corporation, that he signed his name thereto by like order.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at
Newark in the county and State aforesaid, this 15th day of February, A.D., one
thousand nine hundred and sixty-five.

 

/s/ L. E. Siedler

A Commissioner for the State of New York

L. E. Siedler

New York County Register # 569-513

New York County Clerk # M24-65

Commission expires Jan. 8, 1969

 

7